DETAILED ACTION
	Examiner acknowledges receipt of the reply filed 2/22/2021, filed in response to the non-final office action mailed 9/4/2020.
Claims 1, 2, 6-10, 15, 16, 19, 20, 24-28, 31, 32, 37-48, and 52-55 are pending.  Claims 3-5, 11-14, 17, 18, 21-23, 29, 30, 33-36, and 49-51 have been canceled.
Claims 24, 25, 27, 28, 31, 32, 37-48, and 52-55 remain withdrawn from further prosecution for the reasons made of record.
	Claims 1, 2, 6-10, 15, 16, 19, 20, and 26 are being examined on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Drawings- withdrawn
The objection to the drawings is withdrawn in view of the amendment filed 2/22/2021.

Sequence Compliance- specification- withdrawn
The objection to the specification is withdrawn in view of the amendment filed 2/22/2021. 

Claim Objections- withdrawn
The objection of claims 1, 21, and 26 is withdrawn in view of the amendment filed 2/22/2021. 

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 14, 21-23, 26, and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 2/22/2021.

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1, 2, 5-7, 10, 14, 15, 21-23, 26 under 35 U.S.C. 102(a)1 as being anticipated by Cowley et al (U.S. 2009/0209461- cited in IDS filed 7/31/2019), is withdrawn in view of the amendment filed 2/22/2021.


Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1-14, 15, 21-23, 26, 29 and 30 under 35 U.S.C. 103 as being unpatentable over Cowley et al (U.S. 2009/0209461- cited in IDS filed 7/31/2019), as applied to claims 1, 2, 5-7, 10, 14, 15, 21-23, and 26 above, and further in view of Pai (Pharmacotherapy 32:856–868 (2012)), is withdrawn in view of the amendment filed 2/22/2021.
The rejection of claims 11-13 under 35 U.S.C. 103 as being unpatentable Quay et al (U.S. 2005/0002927- cited in the IDS filed 7/31/2019), and further in view of Pai (Pharmacotherapy 32:856–868 (2012)), is withdrawn in view of the amendment filed 2/22/2021.

Response to Arguments
Applicant’s arguments filed 2/22/2021 with respect to the above rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment filed 2/22/2021.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections- new objection
Claim 26 is objected to because of the following informalities:  
Claim 26 should be amended to recite “a [[an]] protein kinase C (PKC) inhibitor” in the third to last line on page 4 of the claim set.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by the amendment filed 2/22/2021.
Claims 19 and 20 recites the limitation “PYY(3-36)".  There is insufficient antecedent basis for this limitation in the claim.  Claims 19 and 20 should be amended to properly depend from claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 10, 15, 19, 20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowley et al (U.S. 2009/0209461- previously cited), and further in view of Schwarz et al. (U.S. 2015/0250856).  This is a new rejection necessitated by the amendment filed 2/22/2021.
Cowley et al. teach methods for decreasing calorie intake, food intake, and appetite in a subject. The reference teaches administering a therapeutically effective amount of PYY (peptide YY) or an agonist thereof to the subject, thereby decreasing the calorie intake of the subject (abstract).  The reference further teaches pharmaceutical compositions comprising PYY (paras. [0104]-[0107], [0121]-[0138]).  The reference teaches that the peptide can be in a pharmaceutical composition with a pharmaceutically acceptable excipient/carrier (e.g., paras. [0109], [0116], [0117], [0131]-[0134]).  Cowley et al. teach that the therapeutically effective amount of PYY can vary from about 0.01 µg per kilogram (kg) body weight to about 1 g per kg body weight, such 
Cowley et al. do not expressly teach that the composition is formulated as an oral dissolving tablet.
Schwarz et al. teach many drugs cannot be orally administered because the drug will either degrade or will not be orally bioavailable. For example, many drugs undergo acid catalyzed hydrolysis in the stomach, degradation in the gastrointestinal tract, or suffer from first-pass liver effect. Particularly, polypeptide and protein drugs are degraded in the gastrointestinal tract as the gastrointestinal tract protectively digests foreign peptides to deliver amino acid building blocks. There is, therefore, a need for formulations that allow oral administration of drugs that are subject to degradation in the gastrointestinal tract, first-pass liver effect and/or lack permeability in the gastrointestinal tract (para. [0003]). The reference teaches intraoral solid pharmaceutical compositions for sublingual or buccal administration, containing a biologically active peptide (para. [0028]). Two main pathways seem to be associated with peptide transport through membranous tissues: the intracellular (transcellular) pathway where peptides traverse the epithelium across the cells, and the intercellular pathway where peptides diffuse Id.  Peptides are presumed to permeate through the aqueous pathways, i.e. the paracellular and aqueous pore paths. Paracellular transport occurs between the epithelial cells by passive diffusion across the intercellular junctional complex of the epithelium. It has also known that the oral mucosae contain carrier-mediated (active) transportation systems for small molecules and short peptides.  Id.  Penetration enhancers improve mucosal peptide absorption by changing mucus rheology, i.e., reducing the viscosity and elasticity of mucus layer, as well as by increasing membrane fluidity and hence facilitating transcellular transport (para. [0070]). The reference teaches orally dissolving pharmaceutical compositions comprising a 
It would have been obvious to one of skill of the art to have prepared a pharmaceutical composition comprising PPY in a dose of about 2.5 µg - 2.5 mg in a pharmaceutically acceptable excipient wherein the composition is formulated as an oral dissolving tablet.  The skilled artisan would have recognized that Cowley et al. taught pharmaceutical compositions comprising PYY with a pharmaceutically acceptable excipient at the recited dosages.  Cowley et al. further taught that the compositions could be formulated in a tablet for oral (buccal or sublingual) administration.  The skilled artisan would have recognized from Schwarz et al. peptide and protein drugs are particularly suitable for oral administration because the drugs what otherwise undergo acid catalyzed hydrolysis in the stomach, degradation in the gastrointestinal tract, or suffer from first-pass liver effect, and thereby have reduced efficacy.  The skilled artisan would’ve had a reasonable expectation of success in producing a pharmaceutical composition comprising PYY in an oral dissolving tablet because Schwarz et al. explicitly taught various formulations comprising peptides and proteins.  
In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977) (emphasis in original) (citations omitted). See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963), which indicates that “[f]rom the standpoint of patent law, a compound and all its properties are inseparable.’ Obviousness cannot be predicated on what is not known at the time an invention is made, even if the inherency of a certain feature is later established. In re Rijckaert, 9 F.2d 1531, 28 USPQ2d 1955 (Fed. Cir. 1993). In this case, the inherent property of a composition providing satiation in a subject without substantially changing the concentration of PYY in the plasma of the subject is an inherent property of a pharmaceutical composition comprising PYY at the recited dose wherein the composition is formulated as an oral dissolving tablet.  It is upon administration/oral dissolving of the pharmaceutical composition comprising PYY that the functional effect of satiation and maintenance of the concentration of PYY in the plasma the subject occurs.  The cited references teach the claimed composition.  
It is further noted that The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' claimed pharmaceutical composition differs, and if so to what extent, from the pharmaceutical PYY compositions taught by the cited references.  The prior art teaches pharmaceutical compositions comprising PYY, the recited dosages, and formulations of orally dissolving tablets.  The cited art taken as a whole demonstrates a reasonable probability that the claimed pharmaceutical compositions comprising PYY of the prior art is either identical or sufficiently similar to the claimed pharmaceutical compositions comprising PYY that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
	Merely because a characteristic of a known pharmaceutical compositions comprising PYY is not disclosed in a reference does not make the known pharmaceutical compositions comprising PYY patentable. The new pharmaceutical compositions comprising PYY possesses inherent characteristics which might not be displayed in the cited references.  Clear evidence that the pharmaceutical compositions comprising PYY of the cited prior art does not possess a critical characteristic that is possessed by the claimed pharmaceutical compositions comprising PYY would advance prosecution and might permit allowance of claims to applicants' pharmaceutical compositions comprising PYY.  Examiner expressly notes that the specification does not provide any clear guidance or evidence that an orally dissolving 
Accordingly, the limitations of instant claims 1, 2, 6, 7, and 10 are rendered obvious.  Further regarding claim 2, Cowley et al. teach that the PYY is preferably PYY3-36 (e.g., paras. [0008], [0086]).  Regarding claim 15, pharmaceutical compositions comprising PYY can further include buffers, preservatives, and surfactants (e.g., paras. [0110], [0127]-[0131], and [0137]).  Regarding claims 19 and 20, Figure 5A of Cowley indicates administration of PPY(3-36) at a dose of 10 µg which is deemed to read a dosage of “about 25 µg”.  Regarding claim 26, the pharmaceutical composition can further comprise an additional active pharmaceutical ingredient, e.g., a food intake-reducing [oxyntomodulin], plasma glucose-lowering [insulin] or plasma lipid-altering agent (para. [0112]). The composition can include NPY (e.g., paras. [0072]-[0074], [0158]). 

Claims 1, 2, 6-10, 15, 19, 20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowley et al (U.S. 2009/0209461- previously cited) and Schwarz et al. (U.S. 2015/0250856), as applied to claims 1, 2, 6, 7, 10, 15, 19, 20, and 26 above, and further in view of Pai (Pharmacotherapy 32:856–868 (2012)).  This is a new rejection necessitated by the amendment filed 2/22/2021.
The teachings of Cowley et al and Schwarz et al. are set forth above.  Cowley et al. teach that the therapeutically effective amount of PYY can vary from about 0.01 µg per kilogram (kg) body weight to about 1 g per kg body weight, such as about 1 µg to 
The references do not expressly recite the dosages of claims 8 and 9.
The reference Pai is being used for the purpose of its teaching that the average body weight of an adult is 70 kg (p. 857, right column).
One of ordinary skill in the art would have been motivated to adjust the weight ratio of the components. The optimization of result effect parameters (dosage, dosage per volume) is obvious as being within the skill of the artisan. Cowley expressly states that the exact dose is readily determined by one of skill in the art based on the potency of the specific compound (such as the PYY polypeptide, or agonist) utilized, the age, weight, sex and physiological condition of the subject (par. [0106]).  The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Accordingly, claims 8 and 9 are rendered obvious.  
Claims 1, 2, 6-10, 15, 19, 20, and 26 are obvious in view of the combination of Cowley et al., Schwarz et al., and Pai.
 
Examiner comment 
Claim 16 appears to be free of the prior art.  The prior art does not expressly teach or suggest a pharmaceutical composition comprising PYY in a dose of about 2.5 ng to about 2.5 mg, and a pharmaceutically acceptable excipient, wherein the pharmaceutically acceptable excipient comprises propylene glycol, potassium sorbate, l-arginine, edetate disodium, monosodium phosphate, and polysorbate 20.  
Examiner expressly notes the claim 16 is drawn to pharmaceutical composition comprising PYY, specific dose range, and a combination of six specific compounds as pharmaceutically acceptable excipients.
Claims 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant art
	Reddy et al. (U.S. 2012/0003316) teach multi-configured, transmucosal pharmaceutical dosage form and, more particularly, to a pharmaceutical dosage form which has a single monolithic/heterogeneous layer or a plurality of such layers. The dosage form is suitable for the delivery of one or more pharmaceutical compositions via the buccal or sublingual delivery route in a human or animal body (abstract; claims 12 and 70; paras. [0017], [0045], [0079], [0096], [0138]). 
Park et al. (U.S. 2010/0055179) teach compositions and methods for preparing orally disintegrating tablets (ODTs). In one aspect of the present invention, the ODT further contains at least one active pharmaceutical ingredient (API) (abstract).  Id.  The reference teaches an orally dissolving tablet comprising: a) at least one water-insoluble hydrophobic inorganic salt in combination with at least one water-insoluble inorganic salt and b) at least one active pharmaceutical ingredient, wherein, the orally dissolving tablet comprises up to about 70% w/w of active pharmaceutical ingredient in a unit dosage (claim 1).  The tablet can further comprise at least one additive selected from the group consisting of colorants, sweeteners, flavorants, binders, lubricants and mixtures thereof.

	Park et al. (U.S. 2010/0092564) teach an improved orally dissolving tablet (ODT) and method of manufacture (abstract).  The improved ODT is prepared by direct compression of a mixture of pharmaceutical excipients including at least one water-insoluble hydrophobic inorganic salt in combination with at least one water-insoluble inorganic salt with less hydrophobicity compared to the water-insoluble hydrophobic inorganic salt component. These components may be formed into granules, and may include other commonly used excipients. The granules are formed into tablets by direct compression, optionally using a lubricant.  Id.  The fast disintegrating tablets prepared using these components exhibit desirable performance properties such as sufficient hardness, low friability, quick disintegration time and good mouth-feel when compared to conventional ODT.  Id. 

J Pharm Educ Res 2:21-34 (2011)) teach that orally disintegrating tablet (ODTs) has expanded much attention as a preferred alternative to conventional oral dosage form such as tablet and capsules. Recently, ODTs have acquired an important position in the market by overcoming previously encountered administration problems and contributing to extension of patient life, which includes dysphagic, bed ridden, psychic, geriatric and pediatric patients, who have difficulty in swallowing conventional tablets and capsule (abstract). ODTs have the unique property of rapidly disintegrating and/or dissolving and releasing the drug as soon as they come in contact with saliva, thus obviating the requirement of water during administration. Conventional preparation technologies like direct compression, lyophilization, spray drying, molding, phase transition process, melt granulation, sublimation, mass extrusion, etc., have been developed for the production of ODTs. The present review addresses briefly about the current developments in ODT technologies and various leading technologies for their manufacturing.  Id.  ODT dosage forms may be suitable for the oral delivery of drugs such as protein and peptide–based therapeutics that have limited bioavailability when administered by conventional tablets. These products usually degrade rapidly in the stomach. Should next generation drugs predominantly protein or peptide based tablets may no longer be the dominant format for dosing such moieties injections generally are not to tutored for used by patients unless facilitated by sophisticated autoinjectors (p. 31).  The developments of enhanced oral protein delivery technology by ODTs, which may release these drugs in the oral cavity, are very promising for the delivery of high molecular weight protein and peptide.  Id.  ODTs offer numerous significant advantages over conventional dosage forms because of improved efficacy, bioavailability, rapid Id.  

Conclusion

No claims are allowed.  Claims 1, 2, 6-10, 15, 16, 19, 20, 24-28, 31, 32, 37-48, and 52-55 are pending.  Claims 24, 25, 27, 28, 31, 32, 37-48, and 52-55 are withdrawn.
	Claims 1, 2, 6-10, 15, 19, 20, and 26 are rejected.  Claim 16 is objected to.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654